—Judgment unanimously affirmed with costs. Memorandum: We reject the contention of third-party plaintiff that the verdict finding no cause of action against third-party defendant is contrary to the weight of the evidence. “[A] jury’s verdict should not be set aside as against the weight of evidence unless it is palpably wrong and there is no fair interpretation of the evidence to support the jury’s conclusion [citation omitted] or if the verdict is one reasonable persons could have rendered after receiving conflicting evidence” (Petrovski v Fornes, 125 AD2d 972, 973, lv denied 69 NY2d 608). A fair interpretation of the evidence supports the jury’s verdict. The jury was entitled to reject the opinion of third-party plaintiff’s expert that the injury to Daniel E. Barker (plaintiff) was the result of third-party defendant’s negligence in training or supervising plaintiff (see, Herring v Hayes, 135 AD2d 684).
*935Supreme Court properly precluded third-party plaintiffs expert from offering his opinion with respect to the circumstances of the accident on the ground that the proffered opinion was based upon the expert’s speculation and assumptions. “Expert opinions which are 1 “contingent, speculative, or merely possible” ’ lack probative force and are, therefore, inadmissible” (People v Robinson, 174 AD2d 998, 999, lv denied 78 NY2d 1014, quoting Matott v Ward, 48 NY2d 455, 461). Finally, we reject the contention that the conduct of the trial court denied third-party plaintiff a fair and unprejudiced consideration of the evidence by the jury (see, Olezeski v Finger Lakes-Seneca Coop. Ins. Co., 218 AD2d 841, 842; cf., Schrager v New York Univ., 227 AD2d 189). (Appeal from Judgment of Supreme Court, Oneida County, Murad, J.—Contribution.) Present— Denman, P. J., Green, Wisner, Balio and Boehm, JJ.